Citation Nr: 0423315	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  99-08 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1951 to April 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On February 21, 2001, a videoconference hearing was held 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in June 2001 when 
it was remanded for additional development.  The case was 
before the Board again in October 2002 when it was remanded 
for completion of the development requested previously.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased evaluation for 
status post head injury with small metallic foreign body in 
the right frontal lobe region with syncopal episodes, 
currently evaluated as 20 percent disabling, is raised by the 
appellant's description of his symptoms at a February 2004 VA 
social and industrial survey.  This issue is referred to the 
RO for appropriate development.


REMAND

This case is not yet ready for appellate review.  Although 
this case has been remanded twice previously by the Board, 
evidence developed in February 2004, subsequent to the more 
recent remand from the Board, requires additional evidentiary 
development of the appellant's claim.  At a September 2001 VA 
scars and miscellaneous neurological disorders examination, 
the appellant was diagnosed status post-traumatic brain 
injury with left frontal craniectomy defect with syncopal 
episodes, which were under control with phenobarbital.  The 
appellant reported that he had to quit working in 
approximately 1986 because of the syncopal spells.  He had 
been unable to continue any longer in construction work.

At a February 2004 VA social and industrial survey, a VA 
social worker visited the appellant's home and interviewed 
the appellant and his son.  The appellant had blacked out two 
weeks previously and fallen through a bedroom window.  The 
appellant had symptoms of dizziness that prevented him from 
using the bathroom or preparing meals without assistance from 
his son.  The appellant added that his head injury also 
caused him to become dizzy and interfered with his 
concentration.  He had difficulty standing and was unable to 
drive himself for transportation.  The social worker compiled 
a list of 15 medications taken by the appellant.  
Phenobarbital was not listed.

At an April 2004 VA bones examination, the examiner opined 
that it was "not as likely as not" that the appellant's 
service-connected disabilities prevented him from gainful 
employment.  The examiner described the appellant's work 
history and educational background.  The examiner also noted 
that the appellant had shown no neurological abnormalities at 
VA examinations in 1993 and 1997.  According to the examiner, 
the VA social and industrial survey supported unemployability 
due to prostate cancer, blood clots, and aging.

The April 2004 VA bones examination is insufficient.  It 
appears that, at that time, the examiner reviewed the 
appellant's claims folder but did not examine the appellant.  
At the time of the most recent VA examination of the 
appellant in September 2001, the appellant's symptoms of 
blackouts and dizziness were controlled by phenobarbital.  
However, phenobarbital was not listed among the appellant's 
15 medications in February 2004.  At the February 2004 VA 
social and industrial survey, the appellant described 
experiencing a blackout as well as symptoms of dizziness.  
Because the appellant has indicated that his disability 
manifested by syncopal episodes has increased in severity, he 
must be afforded a new VA examination.  See Snuffer v. Gober, 
10 Vet. App. 400, 408 (1997) (requiring a new examination 
where the claimant asserts that a disability has increased in 
severity since the time of the last VA examination).

Additionally, the appellant indicated that he continues to be 
treated at the VA medical center (VAMC) in Birmingham, 
Alabama.  VA records are considered part of the record on 
appeal because they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Records of VA treatment of the 
appellant should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO should obtain VA records of 
treatment of the appellant for 
neurological conditions at the 
Birmingham, Alabama, VAMC from May 2001 
to the present.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records and 
responses with the claims file.

2.  The appellant should be afforded a VA 
examination to assess the intracranial 
complications of the appellant's service-
connected head injury.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder, including 
the report of a September 2001 VA 
miscellaneous neurological disorders 
examination (providing a detailed review 
of the appellant's medical history and 
showing that the appellant's syncopal 
episodes were controlled at that time by 
phenobarbital) and the report of a 
February 2004 VA social and industrial 
survey (not listing phenobarbital among 
the 15 medications taken by the appellant 
and indicating that the appellant had 
blacked out in approximately February 
2004 and that he experienced episodes of 
dizziness), has been reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should note 
that, while the appellant's syncopal 
episodes were attributed at one time to 
complications of his head injury, it is 
not clear whether his current problems 
with dizziness are causally related to 
his head injury of to another disability 
or treatment for a disability.  The Board 
requests that the examiner comment upon 
the etiology of the current complaints of 
dizziness, to the extent possible.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



